Case 2:16-cv-02924-JCM-DJA Document 65
                                    64 Filed 10/20/20
                                             10/19/20 Page 1 of 2
                                                                3
Case 2:16-cv-02924-JCM-DJA Document 65
                                    64 Filed 10/20/20
                                             10/19/20 Page 2 of 2
                                                                3




                                        _______________________________
                                        UNITED STATES MAGISTRATE JUDGE
                                                 October 20, 2020
